Citation Nr: 0508581	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1993 and October 2001 to February 2002.

This appeal arises from a February 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for interveterbral disc syndrome.  The veteran 
perfected an appeal of this issue.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The evidence clearly and unmistakably shows that the 
veteran's back disorder existed prior to service and was not 
permanently aggravated thereby.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in March 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its October 2003 statement of the case (SOC), 
the RO explained the basis for the denial of service 
connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, private medical records and VA examination reports.   

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  

Factual Background

The veteran's service entrance examination from his first 
period of service revealed no history or findings of a back 
disability.  Service medical records note that the veteran 
was seen in September 1989 for complaints of low back pain 
after doing the obstacle course.  He reported no trauma to 
the back.  He reported that his muscle cramped with walking, 
and that it was painful to sit and pick up objects.  
Assessment was lumbar strain.  In July 1990 the veteran 
complained of intermittent low back pain with radiation to 
the right buttock.  The veteran's symptoms were diagnosed as 
a possible herniated nucleus pulposus.  An X-ray of the 
lumbar spine in July 1990 revealed minimal anterior wedging 
of the T-12 vertebral body which probably represented a 
chronic change.  No acute disease was seen and the remainder 
of the study was normal.   The veteran complained of low back 
pain in January 1991 of one week's duration.  He denied 
trauma to the back.  His symptoms were diagnosed as 
mechanical low back pain.  The veteran's May 1993 separation 
examination revealed a normal spine, and that there was no 
change in his physical status while on active duty. 

Treatment reports from Dr. M.D. from September 1994 to 
February 2001 are associated with the claims file.  In 
September 1994 the veteran indicated that he pulled a muscle 
in his right lower back three weeks prior, when he was 
lifting heavy objects.  He continued to lift and the pain 
traveled to his right lower extremity.  Dr. M.D. diagnosed 
the veteran's symptoms as acute lumbosacral sprain with 
sciatica.  In August 1997 the veteran complained of having 
pulled a muscle in his back during prolonged driving.  He 
reported that most of his pain was in the right paralumbar 
area.  Dr. M.D. diagnosed the veteran's symptoms as acute 
lumbosacral sprain spasm.  In January 1998 the veteran 
complained of a pulling his muscle in his lower back while 
lifting a snowmobile.  Dr. M.D. diagnosed the veteran's 
symptoms as low back strain.  In January 1999 the veteran 
again complained of low back pain but did not reveal how the 
injury had occurred.  Dr. M.D. diagnosed his symptoms as low 
back sprain.  In February 2001 the veteran was seen after 
injuring his coccyx going over a bump on his snowmobile.

In November 1998 the veteran joined the National Guard.  The 
veteran denied recurrent back pain on his November 1998 
entrance examination.  On the veteran's January 2002 exit 
examination he reported having a recurrent back injury and 
his spine was clinically evaluated as normal.  On the 
chronological record of care (Standard Form 600) the veteran 
indicated that he pulled his muscle in is lower back in 
September of 1989.  On a January 2002 separation examination, 
the veteran reported recurrent back pain or injury, stating 
that in September1989 he pulled muscles in his lower back.  
Records from his second period of service reveal no treatment 
for a low back disorder.

A VA medical examination was conducted in July 2002.  The 
veteran reported that he initially injured his back while he 
was in boot camp in 1989.  He was training in an obstacle 
course and sustained the injury to his back.  He complained 
of low back pain.  He indicated that he had flare-ups every 
two to three months.  Other than the flare-ups he stated that 
he had very little back discomfort.  The examiner stated that 
X-rays of the lumbar spine from January 2001 revealed 
degenerative intervertebral disc disease at the L3-4 level.  
The examiner diagnosed the veteran's symptoms as degenerative 
intervertebral disc disease of the intervertebral spine 
without radiculopathy.  The examiner noted that the 
examination was conducted during a period of quiescent 
symptoms and that during a flare-up of symptoms physical 
findings could be significantly different.  

In an October 2002 addendum the examiner noted that another 
X-ray was done on the veteran's lumbar spine in July 2002.  
The results of this X-ray revealed a normal lumbar spine.  
Notwithstanding the results of the X-ray the examiner noted 
that it was still his opinion that the veteran had 
degenerative intervertebral disc disease of the 
intervertebral spine without radiculopathy because it was 
unlikely that the veteran's lumbar spine disease resolved. 

In a March 2003 letter Dr. M.D. indicated that the veteran 
had been seen at his office on numerous occasions for an 
evaluation and treatment of acute lumbosacral sprain and 
spasm.  He indicated that it was his belief that the 
exacerbations the veteran suffered to his back were directly 
related to an injury he sustained while in boot camp in 1989.  

In an April 2003 letter Dr. M.D. provided a rational for his 
opinion that the veteran's back injury was directly related 
to service.  He revealed the veteran's entire back history. 
Specifically, he reported that in December 1985 the veteran 
suffered a thoracic spine sprain.  In September 1994 the 
veteran reported injuring his back in 1989 in the Marines.  
In August 1997 the veteran was treated for a lumbosacral 
sprain, which resulted from prolonged driving.  In November 
1998 the veteran complained of a low back sprain, which was 
from lifting a snowmobile.  In January 1999 the veteran 
complained of a low back sprain but did not know the injury, 
which caused the pain.  Dr. M.D. stated that the original 
injury in 1989 contributed to the resultant exacerbations 
that have occurred since that date.  

Another VA medical examination was performed in August 2003.  
During the examination the veteran complained of pain in his 
back.  The veteran's claims file was present and reviewed by 
the examiner.  X-rays of the veteran's lumbar spine revealed 
no abnormalities.  The examiner diagnosed the veteran's 
symptoms as chronic lumbosacral sprain without radiculopathy.  
The examiner indicated that the veteran's condition has been 
a chronic one, beginning prior to his military career as 
reflected by Dr. M.D.'s records of a thoracic sprain in 1985, 
the veteran's recurrent back pain throughout his military 
career, and the intercurrent time period between his military 
careers.  

The examiner stated that in his opinion the veteran sustained 
the initial injury to his back in 1985 and he had been 
subject to recurrent exacerbations throughout the years.  
Repeat X-rays had been taken which were reported as normal.  
It was his opinion that the veteran experienced exacerbations 
of his back symptoms rather than aggravations during his 
active duty, as well as the intercurrent period between 
tours.  It was his opinion that if the veteran had sustained 
aggravations of his pre-existing spinal condition during his 
tours of duty it would be at least as likely as not that he 
would now exhibit degenerative changes in the lumbar spine.  
Such changes were not evident in the last two lumbar spine X-
rays.  




Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the 38 U.S.C.A. §  1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
310 F.3d 1089, 1096 (Fed. Cir. 2004).

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's enlistment examination did not note a back 
disability.  Thus, the veteran's back disorder was not 
"noted" on entrance.  Less than one month after entering 
service, the veteran was seen for complaints of back pain.  
Although back disability was not "noted" on his entrance 
examination, the evidence, taken as a whole, constitutes 
clear and unmistakable evidence that the veteran's back 
condition preexisted service.  Specifically, the veteran's 
private physician, who began treating the veteran in August 
1979, ten years before he entered service, stated in an April 
2003 letter that the veteran sprained his thoracic spine in 
December 1985.  Moreover, the VA examiner, following review 
of the claims file, concluded that the veteran's back was 
originally injured in 1985, prior to service.

Turning to the question of whether the pre-existing back 
disorder was aggravated by service, the Board notes that the 
veteran reported complaints of back pain during service.  
However, a flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's chronic back 
disorder.  Dr. M.D. stated in his April 2003 report that the 
veteran's chronic back disorder is related to an in-service 
injury.  Specifically, Dr. M.D. stated the veteran's back was 
originally weakened due to the 1989 injury and he has 
experienced resultant exacerbations since that date.  Absent 
from Dr. M.D.'s opinion is any mention of the 1985 injury, or 
the current normal X-ray results.

Conversely, a VA medical examination in August 2003 included 
the review of the entire claims file.  The examination 
included the results of an X-ray study of the back, and 
resulted in a diagnosis of chronic lumbosacral sprain without 
radiculopathy.  The examiner provided the opinion that the 
currently diagnosed back disorder is more likely than not 
unrelated to the back injury that occurred during service.  
He found that while in service the veteran had suffered an 
exacerbation of his pre-existing back injury.  It was his 
opinion that the veteran experienced exacerbations of his 
back symptoms rather than aggravations during his active duty 
as well as the intercurrent period between tours.  

The opinion of the VA examiner was based on review of the 
veteran's service medical records, a complete physical 
examination including a detailed description of the veteran's 
reported injury, as well as Dr. M.D.'s statement and the 
other evidence in the claims file.  In fact, the examiner 
reference Dr. M.D.'s April 2003 letter in revealing that the 
etiology of the veteran's back disability was an initial 
sprain in 1985.  Conversely, Dr. M.D. did not mention the 
pre-service injury, did not consider the normal separation 
examination, or the normal X-rays in 2002 and 2003.  Because 
the opinion of the VA medical examiner was based upon a 
complete review of the veteran's claims file and a thorough 
examination of the veteran, the Board finds that opinion to 
be of greater probative weight than the private physician's 
opinion.  

In summary, the evidence clearly and unmistakably shows that 
the veteran's back disability pre-existed the veteran's 
entrance on active duty.  The evidence also clearly and 
unmistakably indicates that the disability was not aggravated 
by service.  Rather, the veteran suffered from temporary 
exacerbations of back pain, with no permanent increase in the 
underlying disorder.  For these reasons the Board finds that 
the back disability existed prior to the veteran entering 
service, the disability was not aggravated during service, 
and the presumption of sound condition on entering service 
has been successfully rebutted.  Thus, the claim for service 
connection for a back disorder must be denied. 


ORDER

Entitlement to service connection for a chronic back disorder 
is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


